                                  1

                                  2

                                  3                              IN THE UNITED STATES DISTRICT COURT

                                  4                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      NATALIE HUGHES,                                Case No. 18-cv-07156-MMC
                                                         Plaintiff,
                                  7
                                                                                        ORDER OF DISMISSAL
                                                    v.
                                  8

                                  9      ROCKET SOFTWARE, INC.,
                                                         Defendant.
                                  10

                                  11

                                  12            The Court having been advised that the parties have agreed to a settlement of this
Northern District of California
 United States District Court




                                  13   cause,

                                  14            IT IS HEREBY ORDERED that plaintiff's claims alleged against defendant be

                                  15   dismissed without prejudice; provided, however, that if any party shall certify to this Court,

                                  16   within forty-five days, with proof of service of a copy thereof on opposing counsel, that the

                                  17   agreed consideration for said settlement has not been delivered over, the foregoing

                                  18   Order shall stand vacated and this cause shall forthwith be restored to the calendar for

                                  19   further proceedings as appropriate.1

                                  20            IT IS SO ORDERED.

                                  21

                                  22   Dated: February 20, 2020
                                                                                                MAXINE M. CHESNEY
                                  23                                                            United States District Judge
                                  24

                                  25

                                  26
                                  27            1
                                               Nothing herein is intended to preclude the subsequent filing of a dismissal with
                                  28   prejudice.
